Opinion by
Ekwall, J.
From the evidence produced at the trial it appeared that there was an honest difference of opinion as to the dutiable value of the merchandise and that the importer filed an appeal for reappraisement from the appraiser’s finding of value, which appeal was considered a test case in order to obtain a judicial determination of the issue. Upon the record presented the court was satisfied that there was no intent on the part of the importer to deceive the appraiser or defraud the Government. The petition was therefore granted.